902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Ernest WASHINGTON, a/k/a Yusuf Abdul Al-Wahhab,Petitioner-Appellant,v.Larry W. HUFFMAN, Warden;  Attorney General of Virginia;Supreme Court of Virginia, Respondents-Appellees.Joseph Ernest WASHINGTON, a/k/a Yusuf Abdul Al-Wahhab,Petitioner-Appellant,v.Larry W. HUFFMAN, Warden;  Attorney General of Virginia;Supreme Court of Virginia, Respondents-Appellees.
Nos. 89-6751, 89-6834.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1990.Decided April 20, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 89-231-R)
Joseph Ernest Washington, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Joseph E. Washington, a/k/a Yusuf Abdul Al-Wahhab, appeals the dismissal without prejudice of his 28 U.S.C. Sec. 2254 petition for habeas corpus relief.  The district court found that Washington had failed to exhaust his second claim in the time since his prior petition, which presented the same claims, was dismissed on the ground that the second claim was unexhausted.  We agree that the claim is still unexhausted.


2
Washington believes that he exhausted the claim in the habeas corpus petition which he presented to the Virginia Supreme Court in 1986, though this Court has found otherwise.  He recently filed a "Motion to reconsider/or affirm exhaustion" in the Virginia Supreme Court.  However, putting a claim before a state's highest court in this manner does not satisfy the exhaustion requirement that the state court have an opportunity to rule on the merits of the claim.   See Castille v. Peoples, 57 U.S.L.W. 4249 (U.S. Feb. 22, 1989) (No. 87-1602).  The unexhausted claim must be presented in a habeas corpus petition.


3
Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.